Citation Nr: 0808780	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-14 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a higher initial evaluation for service-
connected status post trauma of the cervical spine, currently 
evaluated as 10 percent disabling from September 8, 2003.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1994 
through September 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Knox, Kentucky.  This claim was subsequently transferred 
to the Department of Veterans Affairs Medical and Regional 
Office Center in Wichita, Kansas.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in April 2006.  A transcript of that 
hearing is of record.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating. Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue on 
appeal as a claim for a higher evaluation of an original 
award.  Analysis of this issue requires consideration of the 
rating to be assigned effective from the date of award of 
service connection--in this case, September 8, 2003.


FINDING OF FACT

The veteran's status post trauma of the cervical spine is 
manifested by moderate limitation of motion; flexion is not 
limited to 15 degrees or less, there is no evidence of 
favorable ankylosis, and the competent evidence does not 
attribute any neurologic manifestations solely to the 
service-connected cervical spine disability.





CONCLUSION OF LAW

The criteria for a 20 percent evaluation for the veteran's 
status post trauma of the cervical spine have been met, 
effective from September 8, 2003.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) (as in effect 
from September 23, 2002 through September 25, 2003); 38 
C.F.R. §§  4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5242, 5243 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2003 and April 2007.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claims, any timing errors have been cured in 
the process of the previous remand and RO subsequent actions.  
Id.)  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised her of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
she had pertaining to her claim.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its review of the 
issue and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran was also apprised of the changes in the 
criteria for evaluating disabilities of the spine.

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 
2008), concerning increased compensation claims and 38 U.S.C. 
§ 5103(a) notice requirements.  The Board notes that a claim 
for increased rating and a claim for a higher initial rating 
are similar in that the veteran seeks a higher evaluation for 
her service-connected disability.  The Court, however, did 
not hold in Vazquez-Flores that the VCAA notice requirements 
set forth in that decision applied to initial rating claims.  

In this regard, for example, if a veteran files a claim for 
service connection for a disability, she is provided with 
VCAA notice as to that claim, the claim is granted, and she 
files an appeal with respect to the rating assigned and/or 
effective date of the award, VA is required to follow a 
procedure different from the VCAA notification.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
Board notes that after an appellant has filed a notice of 
disagreement as to the initial effective date or disability 
rating assigned-thereby initiating the appellate process-
different, and in many respects, more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  

Here, the veteran's claim for a higher initial rating for 
service-connected status post trauma cervical spine would 
appear to fall squarely within the fact pattern above.  Thus, 
no additional VCAA notice was required with respect to the 
issue on appeal.  Furthermore, in the VA Form 9 (substantive 
appeal), the veteran noted that she believed her cervical 
spine disability was more severe than the criteria for a 10 
percent evaluation.  Based on the argument noted in the VA 
Form 9, the veteran has demonstrated actual knowledge of what 
is necessary to substantiate her claim for a higher initial 
rating for status post trauma, cervical spine.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and secured an examination in furtherance of her 
claim.  VA has no duty to inform or assist that was unmet.

The veteran was afforded a general VA medical examination in 
May of 2003.  At this examination, the veteran denied any 
injury or trauma to the cervical spine, but reported that her 
neck pain flared approximately two times a week, and 
described the pain as a tightness or aching and noted that a 
flare up included decreased rotation of the cervical spine.  
The veteran noted that upper extremity weight training and 
sometimes running precipitated neck pain, and stated that 
alleviating measures included heat application to the neck.  
She noted that at times the pain radiated from the posterior 
head into the neck and shoulders but usually was not as low 
as the thoracic spine.  On examination, the examiner noted 
full active range of motion of the cervical spine, with some 
pain with flexion and extension, and noted mild cervical 
lordosis, with no muscle spasm elicited.  The examiner also 
stated that there were no paresthesias in the upper 
extremities, and noted that although some neck traction and 
physical therapy were prescribed, this did not give 
significant relief for the neck pain.  Regarding the 
neurological evaluation, the examiner noted that the cranial 
nerves II through XII were grossly intact, muscle strength 
was 5/5 in the bilateral upper and lower extremities, and 
there were no involuntary movements, tremors, or sensory 
deficits.  Overall, the examiner diagnosed the veteran with 
an essentially normal physical examination of the cervical 
spine without radiculopathy, and noted that there was 
insufficient clinical evidence to warrant a diagnosis of any 
acute or chronic disorder or residual thereof.  A cervical 
spine x-ray given at the time of the examination noted that 
the vertebral body and intervertebral disk spaces were 
normal, and there was no evidence of acute fracture, 
subluxation or bony spur.

Records from the Ireland Army Hospital dated from October 
2003 through March 2004, document chronic neck pain; and a 
January 2004 MRI revealed no evidence of a herniated disc or 
spinal stenosis, minimal diffuse posterior annular bulging at 
the C5-6 and C6-7 levels, and partial dehydration of the C5-6 
disc.

A January 2004 entry from the Pain Institute, noted that the 
veteran complained of daily aching pain in her upper and 
lower back, and noted that although the pain came and went, 
it was worse in the evenings, and interfered with sleep at 
least three to five times a week.

A February 2004 letter from M.C., D.O., of the Pain 
Institute, noted that the veteran presented complaining of 
neck pain radiating into both shoulders and also upper 
thoracic pain.  The veteran denied bowel or bladder symptoms 
associated with the pain and noted that the pain had been 
present for the past several years.  On examination, Dr. C. 
noted that cranial nerves were grossly intact, and there was 
no objective evidence of any type of motor or sensory 
deficits in the upper or lower extremities.  Examination of 
the neck revealed tenderness upon palpation of the cervical 
paravertebral muscles, and the examiner noted that the MRI 
scan revealed some bulging disc in the cervical spine area.  
Dr. C. stated that he felt it was most likely that the 
veteran's discomfort was that of a cervical radiculopathy 
along with a myofascial type of pain syndrome in the thoracic 
area, and he recommended that the veteran pursue a series of 
cervical steroid epidural nerve blocks.

The veteran was afforded a VA examination in August 2007.  At 
this examination, the veteran complained of neck pain present 
all day, every day and stated that on average her pain was an 
8/10 in intensity, occasionally shooting down her right arm, 
and noted that she had significant numbness in her right arm.  
The veteran reported that her exacerbating factors were 
certain sudden movements of the neck, and also noted that 
prolonged sitting bothered her neck.  She denied that her 
ability to walk was affected, and denied incapacitating 
episodes over the last 12 months in which a physician 
prescribed bed rest.  The veteran also denied flare-ups, 
stating that her symptoms occurred daily.  She noted that she 
was not currently employed, and stated that her lack of 
employment was due to her neck condition, noting that it was 
hard to find a job where she did not have to do lifting or 
prolonged sitting; both of which exacerbated her neck 
symptoms.  The veteran also reported that her neck disability 
affects her activities of daily living and noted that at 
times the pain was so severe that she could not take care of 
her kids as she normally would.  The examiner noted that she 
never had surgery but had epidural injections in the past 
with minimal short-term improvement.

On examination, the examiner diagnosed the veteran with 
degenerative disk disease of the cervical spine and noted 
cervical flexion to 35 degrees, extension to 15 degrees, 
rotation to 60 degrees, and lateral flexion to 20 degrees.  
The examiner noted that the veteran experienced pain 
throughout the entire range of motion, more significant at 
the end range, and noted that she was able to repetitively 
range the cervical spine without change in her range of 
motion or level of pain.  Based on these findings, the 
examiner noted that the range of motion was not additionally 
limited following repetitive use.  The examiner reported 
diffuse tenderness to palpation, a positive Spurling's 
maneuver, no spasm on examination, normal sensation in all 
four extremities, 1+ deep tendon reflexes and a normal gait.  
The examiner noted that the veteran previously had an MRI 
which showed diffuse degenerative disk disease at multiple 
levels, and noted that on the day of the examination, a film 
of her cervical spine showed diffuse degenerative disk 
disease, worse at C5-7, and some osteophytosis diffusely in 
the spine.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. § 4.1 (2007).  Although the recorded history of a 
particular disability should be reviewed in order to make an 
accurate assessment under the applicable criteria, the 
regulations do not give past medical reports precedence over 
current findings.  Id. Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration: the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2007).

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Accordingly, the Board will evaluate the veteran's disability 
to determine if the evidence of record entitles her to a 
rating higher than 10 percent for her service connected 
status post trauma of the cervical spine at any point since 
the initial award of service connection.

Initially, the Board notes that during the pendency of the 
veteran's appeal, the regulations pertaining to evaluation of 
disabilities of the spine were amended.  See 68 Fed. Reg. 
51454-51456 (Aug. 27, 2003) (effective September 26, 2003).  
Because this change became effective during the pendency of 
the claim, the Board will evaluate the veteran's claim under 
both the criteria in the VA Schedule for Rating Disabilities 
in effect at the time of her filing, and the current 
regulations in order to ascertain which version would accord 
her the highest rating.  According to VAOPGCPREC 7-2003 (Nov. 
19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the Federal Circuit overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991), to the extent it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  Karnas is inconsistent with Supreme 
Court and Federal Circuit precedent insofar as Karnas 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, the rule adopted in Karnas 
no longer applies in determining whether a new statute or 
regulation applies to a pending claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during her 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

At the time the veteran filed her claim in March of 2003, 
limitation of motion of the cervical spine was evaluated 
utilizing the rating criteria found at Diagnostic Code 5290.  
38 C.F.R. § 4.71a (2002).  Under Diagnostic Code 5290, slight 
limitation of cervical motion warrants a 10 percent rating; 
moderate limitation of cervical motion warrants a 20 percent 
rating; and severe limitation of cervical motion warrants a 
30 percent rating.  38 C.F.R. §  4.71a, DC 5290.  Although 
the criteria under Diagnostic Code 5290 is less defined than 
the current criteria, and numerical ranges of motion were not 
provided in the prior rating criteria, guidance can be 
obtained from the amended regulation.  In adopting specific 
ranges of motion to define what is normal, VA stated that the 
ranges of motion were based on the American Medical 
Association Guides to the Evaluation of Permanent Impairment, 
2nd ed., (1984), which is the last edition of the Guides that 
measured range of motion of the spine using a goniometer.  
See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 
2002).  In other words, even though pre-2003 regulations did 
not define normal range of motion for the spine, the current 
definition is based on medical guidelines in existence since 
1984, and the Board can consider the current ranges of motion 
to rating spine disabilities under the old criteria.

With regard to intervertebral disc syndrome, at the time the 
veteran filed her claim, the pertinent regulations evaluated 
intervertebral disc syndrome either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Using the criteria effective September 23, 2002 for 
evaluating intervertebral disc syndrome, incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months warrants a rating 
of 10 percent.  Incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months warrants a rating of 20 percent.  
Incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months 
warrants a rating of 30 percent.  Incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months warrants a rating of 60 percent.  Id.

Note (1) appended to Diagnostic Code 5293, states: for 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Note (2) states that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and notes that neurologic 
disabilities should be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes. 

As noted above, the changes to rating disabilities of the 
spine became effective September 26, 2003.  The change 
provided for the evaluation of all spine disabilities under a 
new General Rating Formula for Diseases and Injuries of the 
Spine.  The General Rating Formula is for use with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A note calls for evaluation 
of any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.
   
Under the new General Rating Formula, a 10 percent evaluation 
is for application with forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is for application with forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A 30 percent evaluation under the new criteria is for 
application when forward flexion of the cervical spine is 15 
degrees or less; or where there is favorable ankylosis of the 
entire cervical spine.  

A 40 percent evaluation is for application when there is 
unfavorable ankylosis of the entire cervical spine; and a 50 
percent evaluation is for application when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation is for application when there is 
unfavorable ankylosis of the entire spine.

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right rotation are zero to 80 degrees.  Id., Note (2).

Under Diagnostic Code 5243, effective September 26, 2003, 
intervertebral disc syndrome (IVDS) may be evaluated under 
either the General Rating Formula discussed above, or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  

In this case, the Board finds that the medical evidence found 
on objective examination of the veteran's cervical spine, 
reveals that an increased rating is warranted under the old 
rating criteria for limitation of motion, diagnostic code 
5290.  Under diagnostic code 5290, the Board finds the 
veteran is entitled to a higher 20 percent evaluation because 
the medical evidence of record, specifically the ROM 
determinations made by the August 2007 examiner, reflects 
moderate limitation of motion.  As noted above, on 
examination, although the veteran had flexion limited to 35 
degrees, (only 10 degrees less than full range of motion), 
other ranges of motion were more limited.  Specifically, 
extension was to 15 degrees, a full 30 degrees less than 
normal range of motion, lateral flexion was 25 degrees less 
than full range of motion, and rotation was 20 degrees less 
than normal range of motion.  Taken together, the Board 
determines that these findings correspond to moderate 
limitation of motion, and therefore the veteran is entitled 
to a 20 percent evaluation under diagnostic code 5290.  

Under the new rating criteria, a 30 percent evaluation is for 
application when forward flexion of the cervical spine is 15 
degrees or less; or where there is favorable ankylosis of the 
entire cervical spine.  In this case, the August 2007 
examination noted forward flexion to 35 degrees, and there is 
no evidence in the record of favorable ankylosis.  As such, a 
30 percent evaluation is not warranted under the new rating 
criteria.

As noted above, the effects of pain on use, fatigability, and 
function loss were taken into account by the August 2007 
examiner in assessing the range of motion of the veteran's 
cervical spine.  In this regard, the Board notes that the 20 
percent evaluation is predicated in part on the functional 
loss of range of motion exhibited by the veteran after taking 
into account endurance, functional loss due to pain, pain on 
use, and fatigability.  See DeLuca, supra.

Further, although the new rating criteria calls for 
evaluating any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately under an appropriate diagnostic code, the Board 
finds that no objective neurologic abnormalities have been 
demonstrated by examination.  Specifically, although the 
veteran subjectively reported in the May 2003 examination 
that she experienced pain radiating from the posterior head 
into the neck and shoulders, the May 2003 examiner did not 
indicate any objective neurologic abnormalities, noting that 
there was no paresthesias, and that cranial nerves II through 
XII were grossly intact, muscle strength was 5/5 in the 
bilateral upper and lower extremities, and there were no 
involuntary movements, tremors, or sensory deficits, and no 
radiculopathy.  

Further supporting the lack of objective neurologic findings 
is the February 2004 letter from Dr. C. of the Pain 
Institute, which diagnosed the veteran with cervical 
radiculopathy but went on to state that the cranial nerves 
were intact, and there was no objective evidence of any type 
of motor or sensory deficits in the upper or lower 
extremities.  In addition, Dr. C. noted that the veteran 
denied bowel or bladder symptoms associated with the pain.  
Lastly, the August 2007 examiner noted that the veteran had 
normal sensation in all four extremities and 1+ deep tendon 
reflexes.  In summary, in light of the lack of impairment in 
the May 2003 VA examination, the February 2004 findings from 
the Pain Institute, and the specific findings of the August 
2007 VA examination, the Board cannot find a neurological 
diagnosis upon which to grant an independent rating.
  
Turning to an evaluation of intervertebral disc syndrome, the 
Board notes that there has been no indication of 
incapacitating episodes.  In this case, at the August 2007 VA 
examination, the veteran specifically denied incapacitating 
episodes over the last 12 months in which a physician 
prescribed bed rest, and also denied flare-ups.  Further, 
considering note (2) under diagnostic code 5293 for IVDS, 
(the diagnostic code effective from September 23, 2002 to 
September 26, 2003), as noted above, the evidence does not 
show neurologic manifestations such as can merit an 
independent rating under the neurologic diagnostic codes 
because no specific nerve has been identified, and there are 
no objective impairments noted in the record.  38 C.F.R. 
§ 4.71a.
Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.

Based on the above analysis, the Board finds that the veteran 
is entitled to a 20 percent rating for her status post trauma 
of the cervical spine, based on moderate limitation of 
motion, effective from September 8, 2003, the initial award 
of service connection.


ORDER

Entitlement to a 20 percent evaluation for service-connected 
status post trauma of the cervical spine, is granted, 
effective from September 8, 2003.



            ____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


